 Case 16-37078        Doc 132     Filed 05/01/19 Entered 05/01/19 14:55:24              Desc Main
                                   Document     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 IN RE:                                         )       Chapter 7
                                                )
 DONALD M. SEMENIUK,                            )       Case No. 16-37078
                                                )
                        Debtor.                 )       Judge Carol A. Doyle


                      NOTICE OF TRUSTEE’S FINAL REPORT AND
                        APPLICATIONS FOR COMPENSATION
                          AND DEADLINE TO OBJECT (NFR)

       Pursuant to Fed R. Bankr. P 2002(a)(6) and 2002(f)(8), please take notice that David R.
Herzog, Trustee of the above styled estate, has filed a Final Report and the Trustee and the Trustee’s
professionals have filed final fee applications, which are summarized in the attached Summary of
Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for inspection
at the Office of the Clerk, at the following address:

       Clerk of the U.S. Bankruptcy Court
       219 South Dearborn Street, 7th Floor
       Chicago, IL 60604

        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 20 day from the mailing of this notice,
together with a request for a hearing and serve a copy of both upon the Trustee, any party whose
application is being challenged and the United States Trustee. If no objections are filed, the Court
will act on the fee application and the Trustee may pay dividends pursuant to FRBP 3009 without
further order of the Court.

       A hearing on the fee applications and any objection to the Final Report will be held on June
12, 2019 at 10:00 a.m., before the Honorable Carol A. Doyle, in the United States Courthouse
located at 219 South Dearborn Street, Courtroom 742, Chicago, IL 60604.


Date Mailed: May 1, 2019                              By: /s/ David R. Herzog
                                                            Trustee



David R. Herzog
Trustee in Bankruptcy
77 W. Washington Street
Suite 1400
Chicago, IL 60602
       Case 16-37078                 Doc 132           Filed 05/01/19 Entered 05/01/19 14:55:24                                      Desc Main
                                                        Document     Page 2 of 4

                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

    In re:                                                                  §          Case No. 16-37078
                                                                            §
    DONALD M. SEMENIUK                                                      §
                                                                            §
                                                                            §
                                     Debtor(s)                              §

                                       SUMMARY OF TRUSTEE’S FINAL REPORT
                                       AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                                  $520,149.78
             and approved disbursements of                                                                                       $365,576.61
             leaving a balance on hand of1:                                                                                      $154,573.17


             Claims of secured creditors will be paid as follows:

Claim            Claimant                                     Claim                Allowed                  Interim                    Proposed
No.                                                         Asserted              Amount of              Payments to                    Amount
                                                                                     Claim                     Date
              2 A.J. Smith Federal                     $165,845.87               $165,845.87              $181,011.69                         $0.00
                Savings Bank


                                                    Total to be paid to secured creditors:                                             $0.00
                                                                      Remaining balance:                                         $154,573.17

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                                       Total                Interim                    Proposed
                                                                                   Requested             Payments to                   Payment
                                                                                                               Date
David R. Herzog, Trustee Fees                                                     $29,257.49                        $0.00            $29,257.49
Gregory K. Stern, Attorney for Trustee Fees                                       $55,330.00                $55,330.00                        $0.00
Gregory K. Stern, Attorney for Trustee                                              $1,290.09                 $1,290.09                       $0.00
Expenses, Expenses
Kutchins, Robbins & Diamond, Ltd.,                                                  $2,226.00                       $0.00              $2,226.00
Accountant for Trustee Fees
Other: Broker Commission to Century 21                                              $8,080.00                 $8,080.00                       $0.00


1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be distributed pro
rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth under
11 U.S.C. § 326(a) on account of disbursement of the additional interest.
UST Form 101-7-NFR (10/1/2010)
     Case 16-37078               Doc 132   Filed 05/01/19 Entered 05/01/19 14:55:24            Desc Main
                                            Document     Page 3 of 4

Affilliated, Realtor for Trustee Fees
Other: Broker Commission to Coldwell Banker,                 $12,515.00       $12,515.00             $0.00
Realtor for Trustee Fees
Other: Commission to Coldwell banker                          $4,565.00           $4,565.00          $0.00
Residential, Realtor for Trustee Fees
Other: Commission to RE/Max & Partners,                       $2,755.00           $2,755.00          $0.00
Realtor for Trustee Fees



                    Total to be paid for chapter 7 administrative expenses:                    $31,483.49
                                                       Remaining balance:                     $123,089.68

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                 Total to be paid to prior chapter administrative expenses:                         $0.00
                                                       Remaining balance:                     $123,089.68

        In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE



                                           Total to be paid to priority claims:                     $0.00
                                                          Remaining balance:                  $123,089.68

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $468,985.16 have been allowed and
will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
The timely allowed general (unsecured) dividend is anticipated to be 35.3 percent, plus interest (if
applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim         Claimant                                   Allowed Amt.          Interim           Proposed
No.                                                           of Claim      Payments to           Amount
                                                                                  Date
           1 Discover Bank                                   $12,912.89              $0.00       $4,553.51
           3 Fifth Third Bank                               $434,127.42       $42,289.84      $110,797.70
           4 American Express Centurion Bank                 $21,944.85              $0.00       $7,738.47
UST Form 101-7-NFR (10/1/2010)
     Case 16-37078               Doc 132   Filed 05/01/19 Entered 05/01/19 14:55:24            Desc Main
                                            Document     Page 4 of 4



                       Total to be paid to timely general unsecured claims:                  $123,089.68
                                                       Remaining balance:                          $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
interest (if applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                 Total to be paid to tardily filed general unsecured claims:                        $0.00
                                                        Remaining balance:                          $0.00

       Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend
for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                     Total to be paid for subordinated claims:                      $0.00
                                                           Remaining balance:                       $0.00




                                             Prepared By: /s/ David R. Herzog
                                                          Trustee
David R. Herzog
77 W. Washington Street
Suite 1400
Chicago, IL 60602




STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-NFR (10/1/2010)
